Citation Nr: 0026305	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from October 1959 to 
September 1963.

In March 1977, the regional office (RO) denied service 
connection for diabetes mellitus.  The veteran was advised of 
this rating determination and of his right of appeal.  He 
failed to present a timely appeal.  

Subsequent rating actions in September 1984, November 1989, 
and December 1989 continued the denial of the claim for 
service connection for diabetes mellitus on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  In September 1990, a notice of disagreement was 
received with the December 1989 rating decision.  A statement 
of the case was then sent to the veteran relating to this 
issue.  The veteran did not perfect a timely appeal.  

In August 1996, the veteran again sought to reopen the claim 
for service connection for diabetes mellitus.  The RO again 
denied the veteran's claim on the basis that no new and 
material evidence had been presented to reopen the previously 
denied claim.  The veteran then appealed.

In a decision in April 1999, the Board determined that new 
and material evidence had been presented to reopen the claim 
for service connection for diabetes mellitus.  The Board then 
determined that a well-grounded claim for entitlement to 
service connection for diabetes mellitus had not been 
presented, and denied service connection for diabetes 
mellitus.

The veteran appealed the April 1999 Board decision to the 
U.S. Court of Appeals for Veterans Claims (the Court).  

In a March 2000 joint motion for remand, the veteran's 
attorney and the Department of Veterans Affairs (VA) Office 
of General Counsel petitioned the Court to remand the case to 
the Board.  The joint motion indicated that there was 
sufficient evidence presented by the veteran to establish 
that the claim for service connection for diabetes mellitus 
was well grounded.  The joint motion then determined that, 
because the veteran's claim was well grounded, the Board 
needed to address the claim for service connection on a de 
novo basis.  The Court accepted the parties' joint motion and 
vacated the April 1999 Board decision, remanding the case to 
the Board for further consideration.  

Upon further review, the Board realizes that the veteran's 
August 1990 notice of disagreement also contained a statement 
by the veteran claiming that there was clear and unmistakable 
error committed by the RO in the March 1977 rating action 
denying service connection for diabetes mellitus.  The claim 
that there was clear and unmistakable error in the March 1977 
rating decision denying service connection for diabetes 
mellitus has never been addressed by the RO.  

It is further noted that the joint motion to remand in March 
2000 also refers to this August 1990 statement, and 
specifically notes that the veteran had alleged that there 
was clear and unmistakable error in the March 1977 rating 
action denying service connection for diabetes mellitus.  The 
veteran's claim for service connection for diabetes mellitus 
is well grounded and must be reviewed on a de novo basis.  As 
a result, the claim that there was clear and unmistakable 
error in the March 1977 rating action is inextricably 
intertwined with the present claim, and must be decided 
initially before the Board reviews the current claim.  

Initially, the RO should review the veteran's claim that 
there was clear and unmistakable error in the March 1977 
rating determination denying service connection for diabetes 
mellitus.  If this determination is adverse to the veteran, 
the RO then must review the veteran's current claim for 
service connection for diabetes mellitus on a de novo basis, 
considering all of the evidence presently of record.  Such 
review by the RO is necessary for due process reasons.  The 
veteran and his representative can present further evidence 
or arguments relating to the question of whether there was 
clear and unmistakable error in the March 1977 rating 
determination.  They can also present further evidence or 
arguments on the merits of the present claim for service 
connection, as opposed to whether new and material evidence 
has been presented or whether the claim is well grounded. 
Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should adjudicate the question 
of whether there was clear and 
unmistakable error in the March 1977 
rating determination denying service 
connection for diabetes mellitus.  

2.  If there is an adverse determination 
relating to the veteran's claim of clear 
and unmistakable error, then the regional 
office should further review the 
veteran's claim for service connection 
for diabetes mellitus on a de novo basis, 
considering all the evidence of record.  

If any determination is adverse to the veteran, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  The supplemental statement of the 
case should include a review of the question of whether there 
was clear and unmistakable error in the March 1977 rating 
determination, if appropriate, and the issue of service 
connection for diabetes mellitus on a de novo basis, if 
appropriate.  No action is required of the veteran unless and 
until he receives further notice.  The purpose of this REMAND 
is to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 5 -


